

SECOND AMENDMENT
TO
LOAN MODIFICATION, RENEWAL
AND EXTENSION AGREEMENT


This Second Amendment to Loan Modification, Renewal and Extension Agreement
(this “Second Amendment”) is made and entered into by and between FH Partners
LLC, a Texas limited liability company (“Holder”), and YTB International, Inc.,
a Delaware corporation (“Borrower”) upon the following terms and conditions:


WHEREAS, Holder and Borrower entered into that certain Loan Modification,
Renewal and Extension Agreement dated effective July 26, 2009, (the
“Modification Agreement”), relating to the modification, renewal and extension
of the Loan; said Modification Agreement being incorporated herein by this
reference thereto;


WHEREAS, Holder and Borrower entered into that certain First Amendment to Loan
Modification, Renewal and Extension Agreement dated to be effective May 1, 2010
(the “First Amendment”) relating to the extension of the Loan;


WHEREAS, Holder and Borrower now desire to further modify the terms of the Loan,
as modified in the Modification Agreement and the First Amendment for the
consideration hereinafter expressed;


NOW THEREFORE, for an in consideration of the sum of Ten and No/100 Dollars
($10.00) paid by Borrower to Holder and the mutual covenants and agreements
herein contained and other good and valuable considerations, the receipt and
adequacy of which considerations are hereby expressly acknowledged by the
undersigned, the parties hereto do agree as follows:


 
1.
The maturity date of the Loan was extended to April 30, 2010 in the Modification
Agreement and to August 31, 2010 in the First Amendment.  Such maturity date
shall be hereby extended to November 30, 2010 unless earlier accelerated
pursuant to the terms of any of the instruments or documents evidencing,
securing or pertaining to the Loan and Borrower hereby agrees that this Second
Amendment renews and extends, but does not extinguish, the July 26, 2006 Note as
renewed and extended by the July 26, 2008 Note and liens created by the
Mortgage.



 
2.
The unpaid principal balance on the Note shall bear interest at the increased
rate of ten percent (10.00%) per annum (increased from eight percent (8.00% per
annum), effective September 1, 2010.



 
3.
Borrower shall pay, in addition to the current monthly installment payments (in
the amount of $16,392.23) the amount of $50,000.00 monthly, to be applied to the
principal balance, on the 30th day of each month, beginning September 30, 2010.


 
 
Page 1

--------------------------------------------------------------------------------

 

 
4.
Except as modified herein, the Mortgage and all of the other instruments and
loan documents evidencing, securing, or pertaining to the Loan shall continue in
full force and effect as originally executed and delivered.



 
5.
Borrower hereby reaffirms to Holder all of the representations and warranties
made to Meridian Bank, the original lender, at the time the Loan was made and at
the time of the execution and delivery of the July 26, 2006 Note and the July
26, 2008 Note and declares the same to be true as of such date and as of the
date hereof.



 
6.
Borrower acknowledges and represents that the liens created and evidenced by the
Mortgage are valid and existing liens of the recited dignity and priority, and
Borrower acknowledges and agrees that there is no offset, counterclaim or
defense of any kind to the July 26, 2006 Note, July 26, 2008 Note, Modification
Agreement or Mortgage as modified hereby.



 
7.
Holder does not, by execution of this Second Agreement, waive any rights and
remedies it may have against Borrower or any other person or entity not a party
hereto.



 
8.
FURTHER, IT IS EXPRESSLY AGREED THAT FOR AND IN CONSIDERATION OF THIS AGREEMENT,
BORROWER HEREBY RELEASES AND FOREVER DISCHARGES HOLDER AND ITS OFFICERS,
DIRECTORS, COUNSEL, EMPLOYEES, AGENTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS
FROM ALL CAUSES OF ACTION, CLAIMS, RIGHTS, AND CONTROVERSIES, KNOWN OR UNKNOWN,
WHICH BORROWER HAD, NOW HAS, OR MAY HEREAFTER ACQUIRE WHICH RELATE TO, ARE BASED
ON, ARISE OUT OF, OR ARE IN ANY WAY CONNECTED WITH ANY ACTS OF HOLDER OCCURRING
PRIOR TO THE EXECUTION OF THIS AGREEMENT AND RELATING IN ANY MANNER TO THE ABOVE
DESCRIBED LOAN, MODIFICATION AGREEMENT OR MORTGAGE OR THE PROPERTY DESCRIBED
HEREIN OR THEREIN.  THIS IS A GENERAL RELEASE OF ALL POSSIBLE CLAIMS AND CAUSES
OF ACTION OF EVERY KIND AND CHARACTER RELATED TO THE ABOVE DESCRIBED SUBJECT
MATTER AND IT IS TO BE INTERPRETED LIBERALLY TO EFFECTUATE MAXIMUM PROTECTION OF
HOLDER.



 
9.
It is understood and agreed that except as to such changes made herein, the
terms and provisions of the July 26, 2006 Note as renewed and extended by the
July 26, 2008 Note and as modified by the Modification Agreement, First
Amendment, and hereby shall be brought forward and remain in all respects
unchanged and that the balance owing thereon as herein renewed, rearranged,
modified and/or extended is subjection to no offsets, deductions, credits,
charges or claims of whatsoever kind or character and shall be due and payable
in the manner herein set out and that the aforesaid Mortgage, and any other
documents securing the


 
 
Page 2

--------------------------------------------------------------------------------

 

 
payment of the Note, except to the extent validly modified in writing or
released prior to the date hereof and except as modified, renewed, rearranged
and extended herein so as to secure the payment of the Loan, shall remain in
full force and effect until the full and final payment of the Loan.  No further
modification, release or amendment may be made related to the Loan unless such
modification, release or amendment is made in a writing executed by Borrower and
Holder.



 
10.
This Second Amendment may be executed in counterparts, each of which when taken
together shall be deemed an original, but all of which shall be deemed for all
purposes one and the same instrument.  Counterpart signatures may be transmitted
by facsimile and this Second Amendment shall be binding upon transmission of all
signed counterparts to each party.



 
11.
Except as set forth above, the terms and conditions of the Modification
Agreement are hereby republished, ratified and affirmed by Holder and Borrower
and as so ratified and affirmed are hereby republished and incorporated herein
by this reference thereto.



 
12.
All capitalized terms utilized and not defined herein shall have the meaning as
defined in the Modification Agreement.



Executed effective the 1st day of September, 2010 (the “Amendment Effective
Date”).
 

 
HOLDER:
 
FH Partners LLC
 
 
         
 
By:
/s/ Lonnie R. Abrahams, S.V.P.   Date:  9/22/10       Name:  Lonnie R. Abrahams
     
Title:  Senior Vice President
         


 
BORROWER:
 
YTB International, Inc.
 
 
         
 
By:
/s/ Robert M. Van Patten  Date:  9/22/10       Name:  Robert M. Van Patten      
Title:  President          

 
 Page 3

--------------------------------------------------------------------------------






